Citation Nr: 0406204	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for status post 
prostatectomy secondary to carcinoma, claimed as due to 
exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision.  It is noted that in a 
July 1991 decision, the Board previously denied service 
connection for adenocarcinoma of the prostate 
(postoperative), including on a radiation-exposure basis.  
However, as noted in the May 1999 application to reopen the 
veteran's claim for service connection, VA amended the 
provisions of 38 C.F.R. § 3.311(b)(2), effective September 
24, 1998, to include prostate cancer as one of the radiogenic 
diseases that may be induced by exposure to ionizing 
radiation.  63 Fed. Reg. 50993-50995 (1998).

Under appropriate circumstances, an intervening change in 
applicable law may entitle a veteran to receive consideration 
of a claim de novo, or as a "new" claim, even though the 
claim is based on essentially the same facts as those in a 
previously adjudicated claim.  Routen v. West, 142 F.3d 1434, 
1441-42 (Fed.Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 
(Fed.Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).  
Promulgation of the VA regulation regarding radiation 
following the prior Board decision provides a "new basis of 
entitlement or benefit" to which de novo adjudication is not 
precluded.  Id.  Thus, the Board will consider the veteran's 
instant claim as a new claim, rather than as an attempt to 
reopen a previously denied claim.




FINDINGS OF FACT

1.  During active service, the veteran was exposed to 
radiation during Operation PLUMBBOB at a Nevada test site in 
1957; a scientific dose reconstruction by the Defense Nuclear 
Agency indicates that the veteran would have received a 
probable dose of 0.66 rem gamma at that time.  

2.  Adenocarcinoma of the prostate, a radiogenic disease, was 
first diagnosed in 1988, nearly 30 years following the 
veteran's discharge from service.

3.  Persuasive medical evidence demonstrates that the 
veteran's adenocarcinoma of the prostate was not related to 
any incident of active duty, including exposure to ionizing 
radiation.  


CONCLUSION OF LAW

Adenocarcinoma of the prostate was not incurred in or 
aggravated by active service, to include exposure to ionizing 
radiation during service; nor may its incurrence or 
aggravation due to such exposure be presumed.  38 U.S.C.A. §§ 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002), and its implementing 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the claim 
of service connection, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In August 2002, the veteran was provided with a copy 
of the rating decision dated in July 2002 setting forth the 
rationale for denying the veteran's service connection claim.  
In the statement of the case issued in March 2003, the RO 
provided the veteran with the general requirements of 
applicable law pertaining to the establishment of service 
connection, and particularly for those claims based on 
ionizing radiation exposure, and also notified the veteran as 
to what evidence was necessary to substantiate his claim.  
Moreover, by letter dated in December 2003, the veteran was 
advised of the evidence that would substantiate his claim, 
and the responsibility for obtaining it.  He was advised he 
had one year in which to submit additional evidence.  He did 
not respond.  Although the case has come to the Board prior 
to a one-year period subsequent thereto, VA is not required 
to wait for the adjudication of the veteran's claim.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c).  In particular, VA obtained the pertinent 
service personnel records to determine whether the veteran 
was a participant in a radiation-risk activity, as is 
detailed below.  Additionally, VA has conducted necessary 
medical inquiry, to include obtaining an examination, in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A (d).  
To that end, the RO has complied with the procedures set 
forth in 38 C.F.R. § 3.311 for the development of claims 
pertaining to radiogenic diseases.  Specifically, as 
discussed below, the RO obtained a dose assessment for the 
veteran's total in-service exposure to ionizing radiation and 
then referred this case to the Under Secretary for Benefits 
for a medical opinion as to whether sound scientific medical 
evidence could support the conclusion that it is at least as 
likely as not that the veteran's claimed disease resulted 
from radiation exposure during service.  Further opinions are 
not needed in this case because there is sufficient medical 
evidence to decide the claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Given the development undertaken by the RO and the 
fact that the veteran has identified no other evidence to 
obtain relevant to his claim, the Board finds that the record 
is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
precedential opinion of Pelegrini v. Principi, 17 Vet. App. 
412 (2004), decided before this matter was certified to the 
Board for review in February 2004.  In that decision, the 
United States Court of Appeals for Veteran Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ, or RO in 
this case) decision on a claim for VA benefits.  

In the present case, a substantially complete application was 
received in May 1999 (an informal claim was received in 
January 1999).  Thereafter, in a rating decision dated in 
July 2002 the issue of service connection for status post 
prostatectomy secondary to carcinoma was denied.  Only after 
that rating action was promulgated did the RO, in December 
2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant and what information and evidence will be 
obtained by VA. 

Thus, in the instant case, the initial AOJ decision was made 
after the VCAA was enacted.  VA believes that the Court's 
decision in Pelegrini is incorrect as it applies to cases 
such as this where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial 
review on this matter.  However, assuming solely for the sake 
of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the veteran.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed.Cir. 2004) (there is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
that under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 
38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2003 
with regard to his service connection claim was not given 
prior to the first AOJ (RO) adjudication of the claims, the 
notice was provided prior to the certification and transfer 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the veteran did not respond with any additional 
evidence, so the case was not readjudicated prior to its 
certification to the Board for review.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice letter that was provided to the 
veteran in December 2003 does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  As described above, the RO advised 
him of this by way of the rating decision of July 2002 and 
the statement of the case in March 2003.    

As stated previously, all the VCAA requires is that the duty 
to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard and 
Sutton, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in regard to the service connection claim, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed.Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).



II.  Factual Background

The veteran served on active duty from October 1956 to 
October 1958.  His service medical records show that in April 
1957 he was treated for a bacterial infection after 
complaints of burning on urination with a urethral discharge.  
The infection resolved quickly with penicillin therapy.  
There are no complaints, clinical findings, or diagnoses 
pertaining to the prostate.  

In an October 1989 statement, Bradford Murphy, D.O., 
indicated that the veteran had been a patient of his since 
March 1988, when the veteran was found to have a suspicious 
nodule associated with the left aspect of the prostate.  The 
nodule was biopsied and the tissue was found to be 
adenocarcinoma.  The veteran underwent a radical retropubic 
prostatectomy in June 1988.  There was some evidence of 
cancer beyond the capsule into the periprostatic fat, so 
radiation therapy was thereafter performed.  Dr. Murphy 
indicated that the veteran has had postoperative problems of 
urinary incontinence due to noncompliant bladder and 
impotence.  Additional private records dated in 1988 and 1989 
in the claims file corroborate Dr. Murphy's statements.  

In a December 1989 statement, the veteran responded to the 
RO's request for additional information concerning his 
alleged exposure to radiation in service.  He indicated that 
he witnessed the above-ground testing of a nuclear weapon in 
Nevada in 1957 or early 1958; that he was two miles from 
ground zero at the time of the test and only wore a gas mask 
for protection in the trench he was in at the time; that at 
the time of the explosion he experienced heat, dust wind, and 
high light exposure; and that he was thereafter transported 
to ground zero.  He listed the unit to which he was attached 
at the time of the test.  He stated that there was no history 
of cancer in his family and that he was not exposed to 
radiation outside of the military, or otherwise exposed to 
carcinogens such as cigarettes.  

At a July 1990 RO hearing, the veteran testified that during 
the series of tests known as "PLUMBBOB" in Nevada in 1957, 
his unit was located at the test site for more than two weeks 
prior to the detonation of the bomb that he witnessed.  He 
said that he lived in a tent city during that period.  He 
testified about other circumstances of his participation, 
such as being situated in a trench two miles from the site of 
the bomb detonation, having nothing but a gas mask to wear 
for protection, and being taken to the detonation site one-
half hour after the test.  At the hearing, the veteran 
submitted a Nuclear Test Personnel Review (verification 
questionnaire), indicating among other things that he did not 
wear a dosimeter during the PLUMBBOB test series in 1957.  
There was also a report from the National Research Council, 
dated in June 1985, noting a study that found a slightly 
increased number of prostate cancers among a sample of 
"atomic veterans."  

In statements received by the RO in January and May 2000, the 
veteran requested that his claim for service connection for 
prostate cancer as the result of exposure to radiation be 
reopened.  It was noted that the regulations had been changed 
to recognize prostate cancer as a radiogenic disease.  

In September 2000, the National Personnel Records Center 
(NPRC) indicated in response to the RO's request that records 
of the veteran's exposure to radiation were not a matter of 
record.  

In September 2000, the RO requested the Defense Special 
Weapons Agency to confirm the veteran's exposure to radiation 
and provide a dose estimate of the veteran's exposure.  The 
RO furnished other identifying data of the veteran, such as 
his dates of service, dates and method of alleged exposure to 
radiation, and unit of assignment at the time of the 
exposure.  

In December 2000, the RO received a response from the Defense 
Threat Reduction Agency (DTRA) in regard to its request for 
confirmation of radiation exposure.  The DTRA confirmed that 
the veteran was present at Operation PLUMBBOB, a U.S. 
atmospheric nuclear test series conducted at the Nevada Test 
Site during 1957.  A search of dosimetry data revealed no 
record of radiation exposure for the veteran, but one 
scientific dose reconstruction by the Defense Nuclear Agency 
(DNA) indicated that the veteran would have received a 
probable dose of 0.66 rem gamma (0.7 rem gamma rounded, with 
an upper bound of 1.0 rem gamma).  Another DNA scientific 
dose reconstruction indicated that due to the distance of the 
veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.  Yet another DNA 
reconstruction report indicated that the veteran had no 
potential for internal exposure based on his unit's 
activities, and that the application of the report's 
methodology to the prostate indicates that his (50-year) 
committed dose equivalent was 0.0 rem.  

The DTRA enclosed an executive summary from a National 
Academy of Sciences report that provided further radiation 
exposure information on specific "shots," or nuclear 
detonations, of Operation PLUMBBOB, as well as the veteran's 
unit history of participation during the operation.  These 
documents indicate that the veteran would have participated 
in "SHOT HOOD" detonated in the early morning hours of July 
5, 1957, observed by military personnel in trenches and open 
area located 5,350 yards and 6 miles, respectively, from 
ground zero.  Following the detonation, it was noted that the 
veteran's unit began an assault maneuver on an objective 
located more than 10,000 yards from ground zero, and that 
thereafter the unit was transported to an equipment display 
area and then back to camp, with most personnel departing 
camp later that day.  

In a June 2002 Memorandum, the RO sent the veteran's claims 
folder to the VA Director, Compensation and Pension Service, 
for consideration of the radiation claim.  Pertinent 
information in the memorandum included the veteran's 
circumstances and date of exposure, his disease, dosage 
assessment by the DNA and time lapse between exposure and 
onset of disease.  The Director, Compensation and Pension 
Service, then informed the RO and veteran that the claims 
folder was referred to the Under Secretary for Health for a 
medical opinion concerning the relationship between the 
veteran's radiation exposure and the development of prostate 
cancer.  

In a June 2002 Memorandum, the VA Chief Public Health and 
Environmental Hazards Officer (Susan Mather, M.D., M.P.H.) 
responded for the Under Secretary for Health with a medical 
opinion.  The doctor acknowledged the DTRA dosage estimates 
with regard to the veteran's exposure to ionizing radiation 
during service.  Citing to a medical study pertaining to the 
health effects of exposure to low levels of ionizing 
radiation, the doctor stated that the sensitivity of the 
prostate to radiation carcinogenesis appears to be relatively 
low and not clearly established.  The doctor opined that it 
was unlikely that the veteran's adenocarcinoma of the 
prostate could be attributed to exposure to ionizing 
radiation in service.  

In July 2002, the Director, C & P Service, determined that as 
a result of the opinion from the Under Secretary's staff and 
following a review of the evidence in its entirety, there was 
no reasonable possibility that the veteran's prostate cancer 
resulted from radiation exposure in service.  

In a July 2002 decision, the RO denied service connection for 
status post prostatectomy secondary to carcinoma, claimed as 
due to radiation exposure.  The veteran appealed this 
decision.  

In a January 2003 Memo, Ann Marie Gordon M.D., M.P.H., a 
medical consultant apparently for the veteran's 
representative (her memo was written on the representative's 
letterhead), indicated that she had reviewed information that 
the representative had provided.  This apparently consisted 
of documents indicating that the veteran had participated in 
Operation PLUMBBOB in 1957 during which time he was exposed 
to ionizing radiation at the age of 19.  The doctor noted 
that there was no dosimetry data available to indicate the 
extent of the exposure but that an estimated dose of 0.66 rem 
gamma was suggested based on a scientific dose 
reconstruction.  The doctor also noted that the veteran was 
diagnosed approximately 29 years later with adenocarcinoma of 
the prostate.  

The doctor further noted that throughout the history of human 
exposure to ionizing radiation, there had been documented 
cases of increased rates of cancer after exposure to 
radiation, and an induction of cancerous growth by mutation 
many years after radiation exposure.  Citing to a medical 
volume pertaining to principles of internal medicine, she 
stated that patients who received low doses of radiation in 
their youth had a risk, which was significantly higher than 
that of the population as a whole, of neoplasm two to three 
decades after their exposure.  She stated that it was unclear 
whether there was a "safe" dose that would not have any 
adverse biologic effect.  The doctor concluded that the 
document provided to her indicated that the veteran was 
exposed to an unknown amount of ionizing radiation during 
service and subsequently developed adenocarcinoma of the 
prostate.  She opined therefore that it was as likely as not 
that the veteran's in-service exposure contributed to the 
development of his prostate cancer.  

III.  Legal Criteria and Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors, if they are manifest to a 
compensable degree within the year after active service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2003).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, that 
must become manifest five years or more after exposure.  
38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv) (2002).  

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

In this regard, the Board first notes that malignant tumors 
are included among the chronic diseases for which presumptive 
service connection is warranted under the provisions of 38 
C.F.R. § 3.309(a).  However, there is no evidence whatsoever 
that carcinoma was present during the veteran's service or to 
a compensable degree within one year after service, and he 
has never contended such.  The evidence instead consistently 
indicates that adenocarcinoma of the prostate was initially 
diagnosed decades after service.  Therefore, the Board finds 
that the presumptive provisions of 38 C.F.R. § 3.309(a) are 
not for application.  The Board also notes that carcinoma of 
the prostate is not one of the diseases set forth in 
38 C.F.R. § 3.309(d) as presumptively related to radiation 
exposure.  Therefore, the Board finds that the presumptive 
provisions of 38 C.F.R. § 3.309(d) are not for application 
with respect to the veteran's prostate cancer.

Having determined that presumptive service connection is not 
warranted, the Board will now turn to the direct question of 
whether the veteran's prostate cancer developed as a result 
of his exposure to ionizing radiation in service.

The record reflects that the Defense Threat Reduction Agency 
has confirmed that the veteran was present in the VA-defined 
test involving the atmospheric detonation of a nuclear 
device.  Specifically, he was confirmed to have been present 
at a Nevada test site during the detonation of a single 
nuclear device ("SHOT HOOD") during Operation PLUMBBOB in 
1957.  Thus, the veteran is considered to be a radiation-
exposed veteran.  The record further demonstrates that 
adenocarcinoma (cancer) of the prostate was diagnosed in 
1988, for which the veteran subsequently underwent a radical 
retropubic prostatectomy in June 1988 followed by radiation 
therapy.  

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans.  In this case, the Board believes 
that the RO has complied with the procedures set forth in 
38 C.F.R. § 3.311 for the development of claims for 
radiogenic diseases.  The RO obtained a dose assessment for 
the veteran's total in-service exposure to ionizing 
radiation, and then referred this case to the Under Secretary 
for Benefits for an opinion as to whether sound scientific 
medical evidence can support the conclusion that it is at 
least as likely as not that the veteran's disease resulted 
from radiation exposure during service.  See Hilkert v. West, 
12 Vet. App. 145, 148-50 (1999) (en banc).

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's claimed 
disability is in fact the result exposure to ionizing 
radiation in service.  38 C.F.R. § 3.303(d); see Combee, 
supra.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's prostate cancer developed as a result of his 
exposure to ionizing radiation during service.  In this 
regard, the Board finds the most probative evidence of record 
in this matter to be the June 2002 medical opinion of the VA 
Chief Public Health and Environmental Hazards Officer, who 
specifically concluded that it was unlikely that the 
veteran's adenocarcinoma of the prostate can be attributed to 
exposure to ionizing radiation in service.  In that opinion, 
the doctor noted that during service the veteran had been 
exposed to a dose of ionizing radiation of less than one rem.  
The doctor further noted the scientific finding that the 
sensitivity of the prostate to radiation carcinogenesis is 
relatively low and not clearly established.  Based upon these 
factors, the doctor determined that it is unlikely, i.e., 
less likely than not, that the veteran's adenocarcinoma of 
the prostate developed as a result of exposure to ionizing 
radiation in service.

It is noted that the veteran's representative has submitted a 
medical opinion, dated in January 2003, of a doctor 
consulting on this matter.  However, as compared with the 
June 2002 VA medical opinion, the Board finds it to be of 
less probative value in determining whether radiation 
exposure led to the development of the veteran's prostate 
cancer.  In that regard, the Board notes that it may consider 
a physician's opinion to be of less weight and credibility 
when the basis of the opinion is shown to be less than 
complete or contradicted by other evidence.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In regard to the private medical consultant's statements 
dated in January 2003, they are conclusory and made 
apparently without benefit of review of the veteran's medical 
records and entire claims folder (only unidentified documents 
had been provided to her).  There also is no indication that 
the consultant professed any acquired expertise in radiogenic 
diseases.  There was no additional evidence provided in 
support of the opinion, with the exception of a reference to 
a medical volume pertaining to internal medicine principles 
as evidence that there was significant risk of developing 
neoplasm 20 to 30 years after radiation exposure in youths.  
By comparison, the June 2002 VA medical opinion was furnished 
by a doctor who serves as the chief officer in the 
environmental hazards field.  In her opinion, she included 
reference to medical and scientific evidence on the health 
effects of radiation, when determining the probable dose that 
would induce prostate cancer in the veteran.  

Moreover, the January 2003 medical conclusion was based on 
the veteran's exposure to an "unknown amount of ionizing 
radiation during service."  While it is true that the 
veteran's exact amount of radiation exposure during service 
is not known, it is also true that scientific dose 
reconstruction has been undertaken, which shows that the 
veteran would have received less than one rem gamma.  The 
January 2003 medical consultant has not demonstrated, with 
supporting rationale, that the dose information of record is 
inaccurate.  Further, the veteran has provided no competent 
evidence demonstrating that the dose information of record is 
inaccurate.  The veteran always has the option of submitting 
his own dosage estimate from a competent "credible source," 
as defined at 38 C.F.R. § 3.311(a)(3)(ii), yet in this case 
he has not offered an alternative dose estimate.  

In light of the foregoing reasons, the Board finds that the 
January 2003 opinion from the representative's medical 
consultant warrants a lesser degree of probative weight than 
the June 2002 VA opinion from the Under Secretary for Health.

The Board has carefully reviewed the veteran's medical 
records and finds no indication that the veteran's 
adenocarcinoma of the prostate was ever found to be related 
to exposure to ionizing radiation in service.  Thus, as to 
the medical evidence of record regarding the etiology of the 
veteran's prostate cancer, there is only the June 2002 VA 
medical opinion and the January 2003 private consultant's 
medical opinion.  As noted above, the former opinion is given 
greater probative weight in this case.  

The Board has no doubt that the veteran is sincere in his 
belief that his adenocarcinoma of the prostate was related to 
exposure to ionizing radiation in service.  However, it is 
well established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, as to the nature 
or etiology of his disease.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In sum, the weight of the evidence demonstrates that the 
veteran's adenocarcinoma of the prostate was manifest many 
years after his military service and was not caused by any 
incident of service, to include exposure to ionizing 
radiation; the claimed condition is not shown to have been 
incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection for status post prostatectomy secondary to 
carcinoma, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for status post prostatectomy secondary to 
carcinoma, claimed as due to radiation exposure, is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



